     Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

Mark Anthony Middleton and             )
Angela Jean Middleton,                 )
                                       ) Civil Action File No.:
       Plaintiffs,                     )
                                       )
v.                                     )
                                       )
Bass & Associates, a Professional      )              COMPLAINT
Corporation,                           )    WITH JURY TRIAL DEMAND
                                       )
       Defendant.                      )
                                       )

                         PRELIMINARY STATEMENT

       This action for damages is based upon Defendant’s overt and intentional

unlawful conduct in the furtherance of its efforts to collect a consumer debt.

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692, et seq., and the Georgia Fair Business Practices Act

(“GFBPA”), O.C.G.A. § 10-1-390, et seq.

                                    PARTIES

       1.    Plaintiff, Mark Anthony Middleton, is a natural person who resides in

Floyd County, Georgia.


                                        1
     Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 2 of 16




       2.    Plaintiff, Angela Jean Middleton, is a natural person who resides in

Floyd County, Georgia.

       3.    Plaintiffs are allegedly obligated to pay a consumer debt and are

therefore “consumers” as that term is defined by 15 U.S.C. § 1692a(3).

       4.    Defendant, Bass & Associates, a Professional Corporation, is a

corporation formed under the laws of the State of Arizona. Defendant may be served

with process via its registered agent, C T Corporation System, at 3800 North Central

Avenue, Suite 460, Phoenix, Arizona 85012-1995.

       5.    Defendant uses interstate commerce and/or mail in its business. The

principal purpose of Defendant’s business is the purchase and collection of

consumer debts. Defendant also regularly collects, or attempts to collect, directly or

indirectly, debts owed or due, or asserted to be owed or due, to a third party.

Defendant is therefore a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6).

       6.    Defendant touts on its website its skill in collecting on consumer debt,

writing:




                                          2
     Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 3 of 16




       Bass & Associates, P.C. is a national leader in debt collection and relief

       services including the student loan market. With a staff of dedicated, fully

       trained and SAS 70 compliant government student loan professionals, we

       bring our commitment to excellence to the government service arena. Bass

       & Associates is ready to take on your challenges as your recovery agent. Our

       collection efforts are overseen at all levels by our legal staff to ensure

       complete and uncompromised compliance with all federal, state and local

       laws and regulations.

       See, https://www.bass-associates.com:8080/nb3b.html. (Last visited July 29,

       2019.)

                         JURISDICTION AND VENUE

       7.    This Court has federal question jurisdiction over Plaintiffs’ Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367.




                                          3
     Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 4 of 16




       8.    This Court has personal jurisdiction over Defendant because, inter alia,

Defendant frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

       9.    Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

       10. Pursuant to LR 3.1B(3), venue is proper in the Rome Division because

the conduct complained of herein occurred in Floyd County, which is in the Rome

Division.

                            FACTUAL ALLEGATIONS

       11. On February 4, 2019, Plaintiffs commenced a Chapter 13 bankruptcy

case by filing a Petition of Relief with the Clerk of the United States Bankruptcy

Court, Northern District of Georgia, Rome Division. Plaintiffs’ bankruptcy was

assigned case number 19-40255.

       12. On April 15, 2019, Defendant filed a Proof of Claim in Plaintiffs’

bankruptcy case, Claim Number 22, in the amount of $412.12, alleging that it is

collecting on behalf of the assignee and rightful holder of a debt originated by a

                                         4
     Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 5 of 16




third-party. A copy of Proof of Claim Number 22 is attached hereto as “Exhibit 1”.

       13. The debt referenced in Defendant’s Proof of Claim (hereinafter referred

to as the “POC”) is based upon a retail credit card debt. The credit card was issued

by and through Capital One Bank. Exh. 1, pg. 2, enumeration 8, and page 4.

       14. Defendant does not own the debt referenced in its POC.

       15. Rather, Defendant is attempting to collect the debt on behalf of a third-

party, “Cavalry Spv I, LLC – Assignee of Capital One, N.A.”. Exh. 1, pg. 1,

enumeration 1.

       16. The credit card issued to Plaintiffs was used primarily for personal,

family, or household purposes.

       17. The debt being collected by Defendant is a “consumer debt” as defined

by 15 U.S.C. §§ 1692a(3) and (5).

       18. Defendant’s filing of its POC was a communication to third-parties in

an attempt to collect consumer debts.

       19. A proof of claim is a written statement setting forth a creditor’s claim

to payment and an attempt to collect an alleged debt.

       20. Upon information and belief, Defendant has made objectively false and

                                         5
       Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 6 of 16




misleading representations regarding the composition and nature of the debt it is

seeking to collect.

         21. Defendant’s POC affirmatively declares that it does not include any

sums comprised of interest, fees or other charges. Exh. 1, pg. 2, enumeration 7.

         22. A review of Capital One Bank’s published marketing materials

indicates that it offers 18 different credit card products. None are interest-free.1

         23. Documents filed with Defendant’s POC state that the amount owed is

$404.18, not $412.12 as claimed in Defendant’s POC.

         24. Further, the documents filed with Defendant’s POC indicate that the

claim amount includes a $35.00 fee.

         25. The claim does include sums comprised of fees.

         26. The false representations of Defendant have the effect of dissuading

any party in interest from further examination of Defendant’s claim and evaluating

defenses to that claim. The false representations were thus material.

         27. The false representations made in the claims described herein are not

isolated instances. Rather, they reflect the ongoing business practices of Defendant


1
    See, https://www.capitalone.com/credit-cards/compare.
                                          6
     Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 7 of 16




in this District.

                                INJURIES-IN-FACT

         28. The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

         29. An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

         30. Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

         31. Defendant is subjecting Plaintiffs to false, deceptive, unfair, and

unconscionable means to collect the debt.

                                            7
     Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 8 of 16




       32. Defendant has caused Plaintiffs frustration and worry that they are

being called upon to pay an improper and/or inflated claim.

       33. Accordingly, through the violation of Plaintiffs’ statutorily-created

rights under the FDCPA, Plaintiffs have suffered an injury-in-fact sufficient to

establish Article III standing.

                                     DAMAGES

       34. As a result of Defendant’s actions, Plaintiffs have suffered actual

damages, including but not limited to the following:

          a. Being subjected to false, deceptive, unfair, and unconscionable debt

             collection practices;

          b. Out-of-pocket expenses in the form of travel to the offices of their

             counsel; and,

          c. Anxiety and worry caused by concern that they are being called upon

             to pay an improper/inflated claim.

       35. Plaintiffs are entitled to statutory damages and attorney’s fees as

described in the counts below.




                                         8
     Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 9 of 16




                               CAUSES OF ACTION

                                      COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                      15 U.S.C. § 1692e

       36. Plaintiffs incorporate by reference all preceding paragraphs as though

fully stated herein.

       37. Defendant’s filing of its POC was an attempt to collect a consumer debt.

       38. 15 U.S.C. § 1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

       39. The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

       40. A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive. Id.

       41. Defendant’s statement that its claim does not include sums comprised

of interest, fess, or expenses is objectively false, and thus violates 15 U.S.C. § 1692e.



                                           9
    Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 10 of 16




       42. As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                     COUNT II

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                      15 U.S.C. § 1692e

       43. Plaintiffs incorporate by reference paragraphs 1 through 35 as though

fully stated herein.

       44. Defendant’s filing of its POC was an attempt to collect a consumer debt.

       45. 15 U.S.C. § 1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

       46. The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

       47. A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive. Id.
                                         10
    Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 11 of 16




       48. Upon information and belief, the correct amount of the claim is

$404.18.

       49. Defendant’s statement that the amount of the claim is $412.12 is

objectively false, and thus violates 15 U.S.C. § 1692e.

       50. As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                    COUNT III

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT
                    O.C.G.A. § 10-1-393(a)

       51. Plaintiffs incorporate by reference paragraphs 1 through 35 as though

fully stated herein.

       52. O.C.G.A. § 10-1-390 et seq is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

       53. O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair business

practices.



                                         11
    Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 12 of 16




          54. O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

          55. Defendant willfully engaged in unfair and deceptive practices, as set

forth herein, in an effort to collect consumer debts.

          56. Defendant’s statement that the claim did not include sums comprised of

interest, fess, or expenses is objectively false, and thus violates O.C.G.A. § 10-1-

393(a).

          57. As pled above, Plaintiffs were harmed by Defendant’s unfair conduct.

          58. Upon information and belief, the filing of obviously improper proofs of

claim is Defendant’s modus operandi for debt collection and is done on a wide scale.

          59. Defendant’s conduct amounts to an unfair business practice.

          60. Defendant’s conduct has implications for the consuming public in

general and potential negative impact on the consumer marketplace.

          61. Defendant does not maintain a place of business in Georgia and has no

assets in Georgia, thus relieving Plaintiffs of the Notice and Demand requirement of

O.C.G.A. § 10-1-399(b).

                                          12
    Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 13 of 16




          62. As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiffs are entitled to recover general damages pursuant to O.C.G.A. § 10-1-

399(a).

          63. As a result of Defendant’s willful and wanton violations of O.C.G.A. §

10-1-393(a), Plaintiffs are entitled to recover exemplary damages pursuant to

O.C.G.A. § 10-1-399(a).

          64. Defendant’s actions were intentional, rendering it liable for treble

damages pursuant to O.C.G.A. § 10-1-399(c).

          65. Plaintiffs are entitled to recover reasonable attorney’s fees and expenses

pursuant to O.C.G.A. § 10-1-399(d).

                                      COUNT IV

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT
                    O.C.G.A. § 10-1-393(a)

          66. Plaintiffs incorporate by reference paragraphs 1 through 35 as though

fully stated herein.

          67. O.C.G.A. § 10-1-390 et seq is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).



                                           13
    Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 14 of 16




       68. O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair business

practices.

       69. O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

       70. Defendant willfully engaged in unfair and deceptive practices, as set

forth herein, in an effort to collect consumer debts.

       71. Upon information and belief, the correct amount of the claim is

$404.18.

       72. Defendant’s statement that the amount of the claim is $412.12 is

objectively false, and is thus an unfair business practice that violates O.C.G.A. § 10-

1-393(a).

       73. As pled above, Plaintiffs were harmed by Defendant’s unfair conduct.

       74. Upon information and belief, the filing of obviously improper proofs of

claim is Defendant’s modus operandi for debt collection and is done on a wide scale.

       75. Defendant’s conduct amounts to an unfair business practice.




                                          14
    Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 15 of 16




          76. Defendant’s conduct has implications for the consuming public in

general and potential negative impact on the consumer marketplace.

          77. Defendant does not maintain a place of business in Georgia and has no

assets in Georgia, thus relieving Plaintiffs of the Notice and Demand requirement of

O.C.G.A. § 10-1-399(b).

          78. As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiffs are entitled to recover general damages pursuant to O.C.G.A. § 10-1-

399(a).

          79. As a result of Defendant’s willful and wanton violations of O.C.G.A. §

10-1-393(a), Plaintiffs are entitled to recover exemplary damages pursuant to

O.C.G.A. § 10-1-399(a).

          80. Defendant’s actions were intentional, rendering it liable for treble

damages pursuant to O.C.G.A. § 10-1-399(c).

          81. Plaintiffs are entitled to recover reasonable attorney’s fees and expenses

pursuant to O.C.G.A. § 10-1-399(d).

                                   TRIAL BY JURY

          82. Plaintiffs are entitled to and hereby request a trial by jury.

                                            15
       Case 4:19-cv-00173-WMR-WEJ Document 1 Filed 08/13/19 Page 16 of 16




         WHEREFORE, Plaintiffs pray that judgment be entered against Defendant

for:

         a.) Plaintiffs’ actual damages;

         b.) Statutory damages pursuant to 15 U.S.C. § 1692k;

         c.) General, exemplary, and treble damages pursuant to O.C.G.A. §§ 10-1-

399(a) & (c);

         d.) Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §§ 1692k and

O.C.G.A. §§ 10-1-399(d) and/or 13-6-11; and

         e.) Such other and further relief as may be just and proper.


         Respectfully submitted this 12th day of August, 2019.

                                           BERRY & ASSOCIATES

                                           /s/ Paul J. Sieg
                                           Matthew T. Berry, GA Bar No.: 055663
                                           matt@mattberry.com
                                           Paul J. Sieg, GA Bar No.: 334182
                                           psieg@mattberry.com
                                           2751 Buford Highway, Suite 600
                                           Atlanta, GA 30324
                                           Ph. (404) 235-3334
                                           Fax (404) 235-3333

                                           Plaintiffs’ Attorneys
                                            16
